Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/13/2022, with respect to 35 U.S.C. 101 rejections of claims 10 and 11 have been fully considered and are persuasive.  Claims 10 and 11 have been cancelled and claims 12 and 13 have been amended to include allowable subject matter.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-9 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 were allowed in the Office action dated 10/14/2021.
Regarding claim 12, the prior art fails to disclose or fairly suggest a computer readable non-transitory tangible medium storing a control program product controlling a computer to be implemented as a transmission control device, the transmission control device being mounted on a vehicle and driving a plurality of antennas to detect a position of a portable device relative to the vehicle using a wireless communication between the portable device and the plurality of antennas, the plurality of antennas being arranged at respective positions of the vehicle to have different transmission ranges from one another, and the portable device being carried by a user, the control program product comprising instructions that control the transmission control device to function as: a first transmission control unit configured to control a genuine transmission antenna to transmit, with use of a carrier wave, a genuine code that activates the portable device and a noise determination purpose burst signal a second transmission control unit configured to control each antenna of a remaining antenna group, which includes remaining antennas of the plurality of antennas except the genuine transmission antenna, to transmit the noise determination purpose burst signal at a transmission time point, which is set different from one another and shifted from a transmission time point of the noise determination purpose burst signal from the genuine transmission antenna, and the transmission ranges of the plurality of antennas which include the genuine transmission antenna being set to not have a common area.
Regarding claim 13, the prior art fails to disclose or fairly suggest a computer readable non-transitory tangible medium storing a control program product comprising instructions that control a computer to be implemented as: a portable device determination unit of a portable device, the portable device determination unit determining (i) whether a genuine code and a noise determination purpose burst signal following the genuine code, which are transmitted from a genuine transmission antenna, are received, and (ii) whether the noise determination purpose burst signal, which is transmitted from each antenna of a remaining antenna group, is received at a transmission time point, which is set different from one another and shifted from a transmission time point of the noise determination purpose burst signal transmitted from the genuine transmission antenna, the genuine transmission antenna being one of a plurality of antennas arranged at respective positions of a vehicle, the plurality of antennas being driven by a transmission control device mounted on the vehicle to have different transmission ranges from one another, the remaining antenna group including remaining antennas of the plurality of antennas except the genuine transmission antenna, the transmission ranges of the plurality of antennas which include the genuine transmission antenna being set to not have a common area, and the genuine code being used to activate the portable device and the noise determination a portable device transmission control unit of the portable device, the portable device transmission control unit being configured to transmit a response signal that includes information enabling a detection of a position of the portable device relative to the vehicle in response to a reception of the genuine code in a case where the noise determination purpose burst signals transmitted from partial of the plurality of antennas are received, and the portable device transmission control unit further being configured to forbid a transmission of the response signal although the portable device has received the genuine code in a case where the noise determination purpose burst signals transmitted from all of the plurality of antennas are received.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687